Citation Nr: 1533353	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-28 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to total disability based on individual unemployability (TDIU) due to service-connected disorders, to include PTSD.


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1965 to March 1975.

The appeal derives from rating decisions issued by the RO in Louisville, Kentucky in January 2011 (granting service connection for PTSD at 30 percent disabling) and September 2012 (denying entitlement to TDIU).

The January 2011 rating decision denied service connection for a low back disability and denied an increased disability rating for service-connected bilateral flatfeet.  The Veteran filed a notice of disagreement (NOD) to appeal the January 2011 rating decision, but did not file a substantive appeal as to the issues of service connection for a low back disability and an increased disability rating for bilateral flatfeet after the issuance of the September 2012 Statement of the Case (SOC).  Consequently, these issues are not before the Board.

In January 2015, the Board remanded this appeal to the RO.  The Board directed the RO to schedule a Travel Board/video-conference Board hearing in connection with the Veteran's claims of entitlement to an initial disability rating in excess of 30 percent for PTSD and entitlement to TDIU.  January 2015 Board Decision.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Remand is necessary to comply with the Veteran's request for a Board hearing in connection with his claim of entitlement to a disability rating in excess of 30 percent for service-connected PTSD.  See December 2013 Report of General Information (requesting a Board hearing).  In January 2015, the Board found that the issue of an increased disability rating for service-connected PTSD and entitlement to TDIU were inextricably intertwined and remanded the claims to the RO to schedule a Board hearing.  The RO did not schedule a hearing prior to returning the claims file to the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

The case is REMANDED for the following actions:

1. Schedule the Veteran for a hearing before the Board at the RO.  Provide him with proper notice of the hearing date, time, and location and associate a copy of the notification with the claims file.

2. After the hearing is conducted, return the case to the Board for further review.  Also return the case to the Board for further review, if the Veteran withdraws his hearing request or fails to report for the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


